 HAMILTON WATCH COMPANY591liveries of processefilm' and prints'and is under the supervision of theshipping department head, it is clear that his interests are related tothose of other service employees.We shall therefore include him.As to the quality control men, draftsmen, and product engineer, therecord establishes that each category comes within our definition oftechnical employees.Therefore, in accordance with our policy of ex-cluding technical employees from production and maintenance unitswhere a party objects to their inclusion, we shall exclude the qualitycontrol men, draftsmen, and the product engineer from the unit.'Consistent with the foregoing, we find that the following employeesemployed at the Employer's 533 West 57th Street, New York, NewYork, plant comprise a unit appropriate for the purposes of collectivebargaining within the.meaning of Section 9 (b) of the Act:All-production. and maintenance employees engaged in handling,,processing, and servicing film, including leadmen,6 plant clerical em-ployees,' janitors, chauffeurs, and other employees in the shipping de-partment, and machinists and mechanics in the machine shop of theequipment manufacturing department, but excluding office clericalemployees; accounting department employees other than the billingand processing clerks, sales department employees, methods techni-cians and other employees in the production planning department,quality control men, draftsmen, the product engineer, professionalemployees, watchmen, guards, and supervisors' as defined in the Act.[Text of Direction of Election omitted from publication.]eHancock Electronics Corp.,116 NLRB 442, 443.e The, parties were in accord'that leadmen did not possess supervisory authority as de-fined in the Act.This category includes, among others whose inclusion was not disputed,the mail sort-ers,.packagers, frankers,and weighers in the shipping department,the billing clerks andprocessing clerks assigned to the accounting department,the maintenance clerk in themaintenance department,and the stock receiving clerks in the stock receiving department.Hamilton Watch CompanyandHamilton Watch Workers Union,affiliated with the American Watch Workers Union,Petitioner.Case No. 4-RC-3305. July 10,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Katherine W. Neel,hearing officer.The hearing officer's rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.=Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel .[Members Rodgers, Bean, and Jenkins].118 NLRB No. 70. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties are substantially in agreement as to the compositionof a production and maintenance unit except for the followingcategories of employees :Job bosses:Contrary to the Petitioner, the Employer would excludejob bosses as supervisors.'There are two job bosses, each in charge ofa clock assembly line.One of them spends about 20 percent of histime in setup work; the other devotes up to 80 percent of his time insuch work.When not setting up, they are mainly engaged in, directingthe work of the assembly line employees and in keeping the productionline functioning smoothly.Both job bosses are salaried and have theauthority to discipline employees.They select men for overtimework on the assembly line, handle the grievances of the employeesunder their direction, and make effective recommendations regardingthe job assignments of those employees. They also make recommenda-tions with respect to hiring which are given weight and may substitutefor the general foreman in charge of the plant during his absence.Under all the circumstances, we find that the job bosses are supervisors,and shall exclude them.3Secretaries:Contrary to the Petitioner, the Employer would ex-clude the two secretaries as office clerical employees.The secretarieswork in the main office of the plant, physically separated from the-other employees.Except for short periods of time spent in such dutiesas collecting timecards and stockroom records, they devote their timeto performing clerical work in the main office.We find that thesecretaries are office clerical employees, rather than plant clericals asPetitioner contends, and we shall therefore exclude them from theunit.4'District##98, International Association of Machinists,AFL-CIO, hereinafter referredto as the Intervenor,was permitted to intervene on the basis of a card showing of interestamong the employees involved herein.' The Intervenor failed to take a position regarding the unit placement of job bosses orof the others in dispute who are discussed below.3In its brief the Employer for the first time expressly contends for the exclusion ofDaniel Graybill as a supervisor.The record, however, does not definitively establishGraybill'sstatus.In the circumstances,we shall permit Graybill to vote subject tochallenge.'Petitioner would include the category of plant clericals on the ground that "there willbe factory clericals,if they are not already there."However, the Employer has no em-ployees in this classification at the present time and the record does not indicate that theEmployer contemplates hiring such employees in the immediate future. In view thereof, weshall not make any unit determination with respect to this category. HAMILTON WATCH COMPANY593Experimental and researchline operators:At thehearing the Em-ployer soughtto exclude,and the Petitionerto include, the experi-mental and research line operators,of whomthere aretwo presentlyemployed.In its brief, the Employer waives its objections to theinclusion of one of these employees.That employeeassembles theQuik-Chek gauge, a productionitem ofthe Employer, and the gimletfuse, an experimentalitem.The other employee in questioninspectsand assembles experimentalitems.Both employees work the samehours as the assembly line employees included in the unit,at the samehourly pay scale.All employees punch the same time clock and enjoythe same employee benefits.We find that both experimental andresearch line operators have sufficient interestsin commonwith theproduction employees to beincluded in the same unit.We find that the following employeesconstitute a unit appropriatefor the purposes of collective bargaining within themeaningof Section9 (b) of the Act: All production and maintenance employees at theEmployer's East Petersburg, Pennsylvania, plant, including employeeswho tend the boiler, the roving inspector, and experimental and re-search line operators, but excluding office clerical employees, con-fidential employees, guards, professional employees, job bosses, andall other supervisors as defined in the Act.5.The Employer contends that no election should be held in thiscase before the fall of 1957, when its work force will be enlarged by therecallof laid-off employees.The Petitioner seeks an immediateelection, in whichcertain laid-off employees would have the right tovote.'The Intervenor was here content to "rest on the record."Prior to the fall of 1956 the Employer manufactured time fusesfor the United States Navy at its East Petersburg plant.When theseGovernment contracts were terminated the Employer, in Septemberand October 1956, laid off between 65 and 75 employees.At leastsincethe termination of the aforementioned contracts, the Employerhas been engaged principally in the manufacture of automobile clocksfor the Chevrolet Division, General Motors Corporation.As of thedate of the hearing on March 29, 1957, there were about 83 employeesengaged in this clock assembly work.However, 34 of these employeeswere to be laid off on that very day because of a cutback in ordersby Chevrolet. It is the employees in these two groups who havenot yet been recalled whom Petitioner would permit to vote in theelection it seeks.5c In proposing an election postponement,Employer appears to view these employees aspermanent layoffs.IIn June 1954 about 220 employees were laid off because of the termination of ertainGovernment contracts.No contention is made, nor does the record warrant a linding,that this group of employees is entitled to vote in any election directed herein.450553-.58-vol. 118-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer has been manufacturing automobile clocks exclu-sively for Chevrolet, under a contract calling upon it to produce 25percent of the clock requirements for 1957 models.A new contractwith Chevrolet authorizes the Employer to manufacture 35 percentof Chevrolet's clock needs for its 1958 models. It also appears thatthe Employer has obtained a contract for manufacturing accessoryclocks for the 1958 Chevrolet line.And the Employer has placed bidswith other automobile manufacturers for their clock requirements.The Employer estimated at the hearing that production of clocks forthe 1958 Chevrolets will begin in September.'As employees areneeded for this additional work, the Employer will offer employmentto the employees in the group laid off in March. These employeeswere given to understand at the time of their layoff that they "prob-ably would be laid off for the duration of the 1957 contract" andtheyhave been urged not to withdraw from the pension plan because theirchances of recall was "great."The layoff in September and October 1956, following the termina-tion of the fuse production, was, according to the Employer's an-nouncement at the time, a temporary one.These employees havealso been urged to keep their pension plan intact.However, of the65 to 75 employees affected, less than 20 have thus far been recalled.And when questioned at the hearing about the possibility of recallingthe remaining employees, the Employer testified only that "it is notimpossible that . . . [they] could be called back if our productionshould increase."In addition to bidding for more clock work, theEmployer is attempting to secure defense work from the armedservices.On the basis of the foregoing and the entire record, it is clear, andwe find, that the employees laid off in March 1957 are employeestemporarily laid off within the Board's meaning of the term and henceare eligible to vote in any election directed at this time.8As forthose laid off in 1956 who have not been reemployed, their recallappears to depend mainly upon the Employer's obtaining contractsfor additional work, and it is wholly speculative whether the Em-ployer will be successful in this regard. It follows that those em-ployees have no reasonable prospect of recall in the near or foreseeablefuture, and we find them to be without voting rights at this time.9'If the 1958 Chevrolet is scheduled for release sooner than now anticipated by Em-ployer, or if contracts with other automobile companies calling for an early delivery ofclocks are obtained, production of clocks for 1958 automobiles will begin at an earlier date.8In its brief dated April 19, 1957, the Employer states than an additional 17 employeeswill be laid off on April 26, 1957, because of a further cutback in Chevrolet orders.Therecord does not indicate whether these employeeswerelaid off with the same expectancyof further employment as those involved in the march layoff. Accordingly, we shall per-mit them to vote in the election, subject to challenge by any of the parties.,Peninsula Metal Products Corporation,116 NLRB 452;Shaw-Randall Company, Inc.,1.16NLRB 444. TRIANGLE PUBLICATIONS, INCORPORATED595In view of all the foregoing, we see no valid reason for postponingthe election,as requested by the Employer.10We shall, in accordancewith our usual practice, direct an immediate election.[Text of Direction of Election omitted from publication.]10Our seasonal industry election rules, which the Employer would apply, are manifestlyinapplicable to the facts of this case.Cf.LloydA.Fry Roofing Company,107 NLRB 1327.Triangle Publications,IncorporatedandNational Association ofBroadcast Employees&Technicians,AFL-CIO,Petitioner.Case No. I-RC-4838. July 10, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sidney A. Coven, hearingofficer.The hearing officer's rulings made at the hearing are free from.prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-,member panel [Members Murdock, Rodgers, and Bean].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The Employer operates a radio and television station in NewHaven, Connecticut.The Petitioner seeks to represent certain em-ployees at StationWNHC-AM and FM and WNHC-TV.The parties have agreed that the appropriate unit is comprised ofoffice clerical and janitorial employees,' but they differ as to the in-clusion of certain categories.Both agree that all the disputed cate-gories except one, the staff artist, are within the agreed unit but are,otherwise ineligible.The Employer urges that the staff artist has,interests sufficiently diverse to preclude his inclusion in the unit..1The Employer's motion to dismiss with respect to the Petitioner's showing of interest isdenied.Determination of a showing of interest is an administrative matter, and theBoard is administratively satisfied that the Petitioner has made an adequate showing.SeeThe Sheffield Corporation,108 NLRB 349;Emerson Electric Company,102 NLRB 303.2 The parties agree that Carmen Angeloni, Arthur Brusseau, and Lillian Sullivan are.supervisors, and that Ella Saccu is a confidential employee, and are excluded from the.unit.It was-further agreed that Barrett, known as production aide, is excluded from the.unit, and that Barbara Draden',`known as kiYchen.side, is included in the unit.118 \I,RB No. 76.